SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 23, 2012 CAPITOL FEDERAL FINANCIAL, INC. (Exact name of Registrant as specified in its Charter) Maryland 001-34814 27-2631712 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 700 Kansas Avenue Topeka, Kansas 66603 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (785) 235-1341 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS As noted under Item 5.07 of this Current Report on Form 8-K, at the Annual Meeting of Stockholders of Capitol Federal Financial, Inc. (the “Company”) held on January 24, 2012 (the “Annual Meeting”), the Company’s stockholders approved the Company’s 2012 Equity Incentive Plan (the “Equity Incentive Plan”).A description of the Equity Incentive Plan is contained in the Company’s definitive proxy statement for the Annual Meeting filed with the Securities and Exchange Commission on December 22, 2011 under the heading “Proposal III.Approval of the 2012 Equity Incentive Plan” and is incorporated herein by reference, anda copy of the Equity Incentive Plan is attached to that proxy statement as Appendix A and is also incorporated herein by reference. Item 5.07 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS As noted above, on January 24, 2012, the Company held its Annual Meeting.Holders of record of the Company’s common stock at the close of business on December 2, 2011 were entitled to vote onfour items at theAnnual Meeting. Stockholders electedMorris J. Huey, II and Reginald L. Robinson each to a three-year term as director.The stockholders approved, on an advisory basis,the compensation of the Company’s named executive officers, as disclosed in the Company’s proxy statement for the Annual Meeting. The stockholders approved the Equity Incentive Plan.The stockholders also ratified the appointment of Deloitte & Touche, LLP as the Company’s independent auditors for the fiscal year ending September 30, 2012.The final voting results of each item are set forth below. Number of Votes For Withheld Broker Non-Votes Proposal 1. Election of the following directors for the terms indicated: Morris J. Huey, II(three years) 4,041,522 17,859,050 Reginald L. Robinson (three years) 17,859,050 The following directors had their term of office continue after the meeting: John B. Dicus Jeffrey M. Johnson Michael T. McCoy, M.D. Jeffrey R. Thompson Marilyn S. Ward Number of Votes Proposal 2.
